United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41548
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GREGORY KYLE WILSON,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:03-CR-232-8
                        --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Gregory Kyle Wilson appeals the sentence imposed following

his guilty plea to interstate travel in aid of racketeering.

Wilson argues that (1) his sentence violates United States v.

Booker, 543 U.S. 220 (2005), (2) the Feeney Amendment violates

the Separation of Powers Clause, and (3) his base offense level

calculation violated Booker.   The Government seeks to enforce the

waiver.   By its plain language and the circumstances surrounding

sentencing, Wilson’s knowing and voluntary appeal waiver bars his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41548
                                  -2-

challenge to his sentence.    See United States v. Burns, 433 F.3d
442, 450-51 (2005); United States v. Bond, 414 F.3d 542, 545 (5th

Cir. 2005).

     AFFIRMED.